Citation Nr: 0400136	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  00-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to July 
1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (Montgomery RO).  In that decision, the 
RO denied entitlement to service connection for a right knee 
disorder.  The Board remanded the case for further 
development in April 2001 and May 2003.  During the pendency 
of this appeal, this case has been transferred to the 
Regional Office in Nashville, Tennessee (Tennessee RO).

The claims file contains a VA examination report dated in 
September 2001, which contains a negative opinion regarding 
the origin of the veteran's knee injury.  Although the VA 
medical examiner stated in his report that he reviewed the 
claims file prior to his preparation of the report, the 
veteran's outpatient treatment records dating from 1999 were 
not available for his review.  A medical examiner must 
consider the records of prior medical examinations and 
treatment in order to ensure a fully informed opinion.  See 
Hampton v. Gober, 10 Vet. App. 481 483 (1997); Schroeder v. 
Brown, 6 Vet. App. 220, 225 (1994); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 123 (1991).  The fact that these 
treatment records were not available to the examiner prior to 
the September 2001 examination calls into question the 
thoroughness of the examination.  See Green, 1 Vet. App. at 
124 (1991) ("thorough and contemporaneous medical 
examination" is one that "takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.")  
Accordingly, the September 2001 VA examination was inadequate 
on its face.  See Benjamin v. Principi, No. 99-1001 (U.S. 
Vet. App. Sept. 6, 2001) (per curiam). 


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.		The veteran's claims folder should 
be returned to the VA examiner who 
conducted the September 2001 VA 
examination.  If this physician is not 
available, the claims folder should be 
returned to a similarly qualified 
examiner.  The claims folder, including a 
copy of this REMAND, should be made 
available to the examiner.  The examiner 
is requested to review the entire claims 
file and specifically, the veteran's 
outpatient treatment records from the VA 
Clinic in Jasper, Alabama which are 
paper-clipped and tabbed on the left with 
a yellow flag marked "VA Clinic-Jasper, 
Alabama."  The examination report should 
reflect that such a review was conducted.  
The examiner is requested to respond to 
the following question:

Does your review of the outpatient 
treatment records from the VA Clinic-
Jasper, Alabama cause you to modify the 
opinion regarding the nexus of the 
veteran's knee injury contained in the 
VA examination report dated in September 
2001, which is tabbed on the left side 
with a yellow flag marked "September 
2001."

All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide 
complete rationale for all conclusions 
reached. 

2.	After the development directed in 
paragraph 1 is accomplished the claims 
file, including the report requested in 
paragraph 1 must be returned to the RO.  
The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America, 345 F.3d 1334 (Fed. Cir. 
2003) as well as 38 U.S.C.A. §§ 5102, 
5102 and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.

3.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a right knee disorder.  To 
the extent the claim on appeal remains 
denied, the veteran should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
his claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
examiner's report requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




